— In an action pursuant to Civil Rights Law § 80-b to recover property transferred in contemplation of marriage, the defendant appeals from a judgment of the Supreme Court, Westchester County (Di Fede, J.H.O.), entered November 13, 1991, which, after a nonjury trial, awarded the plaintiff $5,146.20 and a diamond.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, there was ample evidence in the record to support the court’s finding that the diamond given by the plaintiff to the defendant was an engagement ring given solely in contemplation of marriage (see, Gaden v Gaden, 29 NY2d 80; Friedman v Geller, 82 Misc 2d 291; Merrill Transp. Co. v State of New York, 97 AD2d 921; Rowe v Board of Educ., 120 AD2d 850, 851).
Similarly, the evidence adduced adequately supported the court’s findings that, in contemplation of marriage, the plaintiff paid the sum of $5,146.20 towards the purchase of an automobile for the benefit of the defendant (see, Gaden v Gaden, supra; Clapper v Kohls, 169 AD2d 860).
The court, as the trier of fact, properly rejected the testimony of the defendant on the issues relating to the counterclaim. Bracken, J. P., Lawrence, Fiber and Santucci, JJ., concur.